Exhibit 10.23

THIRD AMENDMENT TO THE INVESTMENT AGREEMENT

THIS   THIRD   AMENDMENT   is   entered   into   as   of   December   21,
  2012(hereinafter   the

“Amendment”)  effective  as  of  July  12,  2012  by  and  between  Abakan
 Inc.,  2665  S.  Bayshore

Drive,  Suite  450,  Miami,  Florida  33133  (hereinafter  “Abakan”),  and
 MesoCoat,  Inc.,  24112

Rockwell  Drive,  Euclid,  Ohio  44117  USA  (hereinafter  “MesoCoat”),  and
 Powdermet,  Inc.,

24112  Rockwell  Drive,  Euclid,  Ohio  44117  USA  (hereinafter  “Powdermet”)
 all  of  the  above

parties herein collectively referred to as the “Parties” or singularly as a
“Party.

WHEREAS:



A.

The  Parties  entered  into  an  Investment  Agreement  on  December  9,  2009
 (hereinafter  the

“Agreement”), whereby Abakan is exclusively entitled to acquire a 75% equity
interest in

MesoCoat;



B.

The  Parties  desire  to  effect  an  amendment  to  Section  10.2  of  Article
 10  Options  to

Purchase  Shares  of  the  Agreement  to  extend  the  term  and  exclusivity
 provided  therein

for  Abakan  to  exercise  the  75%  Option  that  entitles  Abakan  to
 purchase  an  aggregate

amount  of  shares  equal  to  a  fully  diluted  seventy  five  percent  (75%)
 equity  interest  in

MesoCoat;



C.

The  Parties  acknowledge  that Abakan increased its equity interest  in
MesoCoat  to  a  fully

diluted  fifty  one  percent  (51%)  interest  on  notice  of exercise  (the
 “51%  Option”)  on  July

13, 2011;



D.

The  Parties  acknowledge  that  Abakan  has  provided  notice  to  MesoCoat  of
 its  intent  to

exercise  the  75%  Option  and  part  payment  against  the  exercise  price
 for  the  75%  Option

in the amount of  $2,498,902,21 as of the date of this Amendment; and



E.

Section  14.9  of  Article  14  General  of  the  Agreement  provides  that
 modification  or

amendment to the Agreement may be made if agreed to by the Parties thereto in
writing.

NOW,  THEREFORE,  in  consideration  of  the  mutual  covenants,
 representations,  warranties  and

agreements herein contained, and $1.00 paid by Abakan to each of MesoCoat and
Powdermet, the

receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:



1.

Amendment.  The  Parties  hereto  agree  to  amend  the  Agreement  by  deleting
 Section  10.2

of Article 10 Options to Purchase Shares in its entirety and to replace it as
follows:



“10.2

Grant  of  75% Option.   The  Company hereby grants  an  exclusive  option  to
ABK,

effective  after  the  exercise  of  the  51%  Option,  to  purchase  an
 additional  amount  of  shares  to

increase  ABK’s  shareholding  in  the  Company,  from  a  51%  equity interest,
 by an  additional  24%

equity  interest  to  an  aggregate  amount  of  shares  equal  75%  of  the
 Total  Number  of  Shares  (the

“75% Option”):



(a)

ABK may,  at its sole discretion, exercise the 75% Option for a period of 24
months

after the exercise of the 51% Option;



(b)

The 75% Option shall have an exercise price of $16,000,000; and

1





--------------------------------------------------------------------------------

Exhibit 10.23



(c)

The  75%  Option  shall  be  exercisable  by  giving  written  notice  (the
 “Notice”)  to  the

Company  of  ABK’s  intention  to  exercise  the  75%  Option.    Upon  receipt
 of  the

Notice  and  the  exercise  price,  the  Company  shall  cause  the  allotment
 and  issuance

of that number of shares for which the 75% Option was exercised within 5
business

days of receipt of the Notice and the exercise price by the Company.”



2.

Conditions  of  Effectiveness.  This  Amendment  shall  become  effective  when
 each  Party

has   received   the   counterparts   of   this   Amendment,   executed   and
  delivered   by   the

respective Parties.



3.

Representations and Warranties  of Abakan. In  order to induce MesoCoat and
Powdermet

to  enter  into  this  Amendment,  Abakan  does  hereby  make  the  following
 representations

and warranties to MesoCoat and Powdermet:



3.1.

Corporate  Power  and  Authorization.  Abakan  has  the  requisite  corporate
 power

and   authority   to   execute,   deliver   and   perform   its   obligations
  under   this

Amendment.



3.2.

No  Conflict.  Neither  the  execution  and  delivery  by  Abakan  of  this
 Amendment

nor  the  consummation  of  the  transactions  contemplated  or  required
 hereby  nor

compliance  by  Abakan  with  the  terms,  conditions  and  provisions  hereof
 will

conflict with or result in a breach of any of the terms, conditions or
provisions of

the  certificate  of  incorporation  or  bylaws  of  Abakan  or  any  law,
 regulation,

order,  writ,  injunction  or  decree  of  any court  or  governmental
 instrumentality or

any  agreement  or  instrument  to  which  Abakan  is  a  party  or  by  which
 any  of  its

properties is  bound,  or  constitute  a  default  thereunder  or  result  in
 the  creation  or

imposition of any lien.



3.3

Authorization; Governmental  Approvals.  The execution  and delivery by Abakan

of  this  Amendment  and  the  consummation  of  the  transactions  contemplated

hereby  (i)  have  been  duly  authorized  by  all  necessary  corporate  action
 on  the

part  of  Abakan  and  (ii)  do  not  and  will  not  require  any
 authorization,  consent,

approval   or   license   from   or    any   registration,    qualification,
   designation,

declaration  or  filing  with,  any  court  or  governmental  department,
 commission,

board, bureau, agency or instrumentality, domestic or foreign.



3.4.

Valid  and  Binding  Effect.  This  Amendment  has  been  duly  and  validly
 executed

and  delivered  by  Abakan  and  constitutes  the  legal,  valid  and  binding
 obligation

of Abakan, enforceable in accordance with its terms.



4.

Representations  and  Warranties  of  MesoCoat  and  the  Powdermet.  In  order
 to  induce

Abakan  to  enter  into  this  Amendment,  MesoCoat  and  Powdermet  do  hereby
 make  the

following representations and warranties to Abakan:



4.1.

Corporate   Power   and   Authorization.   MesoCoat   and   Powdermet   have
  the

requisite  corporate  power  and  authority  to  execute,  deliver  and  perform
 their

obligations under this Amendment.

2





--------------------------------------------------------------------------------

Exhibit 10.23



4.2.

No  Conflict.  Neither  the  execution  and  delivery  by  MesoCoat  or
 Powdermet  of

this  Amendment  nor  the  consummation  of  the  transactions  contemplated  or

required  hereby  nor  compliance  by  MesoCoat  or  Powdermet  with  the
 terms,

conditions and provisions hereof will conflict  with or result in a breach of
any of

the  terms,  conditions  or  provisions  of  the  certificate  of  incorporation
 or  bylaws

of  MesoCoat  or  Powdermet  or  any  law,  regulation,  order,  writ,
 injunction  or

decree   of   any   court   or   governmental   instrumentality   or   any
  agreement   or

instrument to which MesoCoat or Powdermet is a party or by which any of his or

its properties is  bound, or  constitute a  default  thereunder  or result in
 the creation

or imposition of any lien.



4.3.

Authorization;  Governmental  Approvals.  The  execution  and  delivery
 MesoCoat

and  Powdermet  of  this  Amendment  and  the  consummation  of  the
 transactions

contemplated  hereby  (i)  have  been  duly  authorized  by  all  necessary
 corporate

action  on  the  part  of  MesoCoat  and  Powdermet  and  (ii)  do  not  and
 will  not

require  any  authorization,  consent,  approval  or  license  from  or  any
 registration,

qualification,  designation,  declaration  or  filing  with,  any  court  or
 governmental

department,  commission,  board,  bureau,  agency  or  instrumentality,
 domestic  or

foreign.



4.4.

Valid  and  Binding  Effect.  This  Amendment  has  been  duly  and  validly
 executed

and  delivered  by  MesoCoat  and  Powdermet  and  constitutes  the  legal,
 valid  and

binding obligation of MesoCoat and Powdermet,  enforceable  in accordance with

its terms.



5.

Amendment   to   the   Agreement.   The   Agreement   is   hereby,   and   shall
  henceforth   be

deemed  to  be,  amended,  modified  and  supplemented  in  accordance  with
 the  provisions

hereof,   and  the  respective  rights,   duties  and  obligations   under  the
 Agreement   shall

hereafter  be  determined,  exercised  and  enforced  under  the  Agreement,
 subject  in  all

respects   to   such   amendments,   modifications,   and   supplements   and
  all   terms   and

conditions of this Amendment.



6.

Ratification  of  the  Agreement.  Except  as  expressly  set  forth  in  this
 Amendment,  all

agreements,  covenants,  undertakings,  provisions,  stipulations,  and
 promises  contained  in

the Agreement are hereby ratified, readopted, approved, and confirmed and remain
in full

force and effect.



7.

No  Implied  Waiver.  The  execution,  delivery  and  performance  of  this
 Amendment  shall

not,  except  as  expressly  provided  herein,  constitute  a  waiver  or
 modification  of  any

provision  of,  or  operate  as  a  waiver  of  any  right,  power  or  remedy
 of  the  Parties  under

the  Agreement,  or  prejudice  any  right  or  remedy  that  the  Parties  may
 have  or  may  have

in  the  future  under  or  in  connection  with the Agreement,  or any
instrument  or  agreement

referred  to  therein.  The  Parties  acknowledge  and  agree  that  the
 representations  and

warranties   contained   in   the   Agreement,   and   in   this   Amendment
  shall   survive   the

execution and delivery of this Amendment and the effectiveness hereof.



8.

Multiple  Counterparts.  This  Amendment  may  be  executed  in  several
 counterparts,  each

of which will be deemed to be an original but all of which will constitute one
in the same

instrument.  However,  in  enforcing  any  Party's  rights  under  this
 Amendment  it  will  be

necessary  to  produce  only  one  copy  of  this  Amendment  signed  by  the
 Party  to  be

charged. A signature sent by legible facsimile shall be deemed an original.

3





--------------------------------------------------------------------------------

Exhibit 10.23



9.

Governing Law. This Amendment shall be construed in accordance with and governed
by

the  laws  of  the  State  of  New  York,  without  giving  effect  to  its
 choice  of  law  principles.

All  matters  in  difference  between  the  Parties  in  relation  to  this
 Agreement  shall  be

referred  to arbitration under  the  State  of New York Arbitration Act  by a
 single  arbitrator,

if  the  Parties  agree  upon  one,  otherwise  to  three  arbitrators,  one  to
 be  appointed  by

Abakan,  one  to  be  appointed  by  MesoCoat  and  a  third  to  be  chosen  by
 the  first  two

named before they enter upon the business of arbitration. The award and
determination of

the  arbitrator  or  arbitrators  or  any  two  of  the  three  arbitrators
 shall  be  binding  upon  the

parties and their respective heirs, executors, administrators and assigns.

IN  WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
date first set

forth above.

Abakan Inc.

/s/ Robert Miller

By: Robert Miller

Chief Executive Officer

MesoCoat, Inc.

/s/ Andrew Sherman

By: Andrew Sherman

President

Powdermet, Inc.

/s/ Andrew Sherman

By: Andrew Sherman

President

4



